                 Case 2:20-mj-00895-VCF Document 23
                                                 22 Filed 03/01/21
                                                          02/26/21 Page 1
                                                                        3 of 2
                                                                             4



                                                                                              3/1/2021
 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3
                     Plaintiff,
 4
            v.                                            Case No. 2:20-mj-895-VCF
 5
     KEHEIR JORDAN PARKER,                                FINDINGS AND ORDER
 6
                     Defendant.
 7

 8          Based on the pending Stipulation between the defense and the government, and good

 9   cause appearing therefore, the Court hereby finds that:

10          1.       The parties desire to continue the preliminary hearing to facilitate pre-

11   indictment resolution, and the government will be providing defense counsel with limited

12   Rule 16 discovery for that purpose. Defense counsel will need additional time to review the

13   discovery and discuss the case with his client prior to a preliminary hearing or indictment.

14   The Court finds good cause to continue the hearing to allow the parties to reach a pre-

15   indictment resolution.

16          2.       Both counsel for defendant and counsel for the government agree to the

17   continuance.

18          3.       Defendant is in custody and agrees to the continuance.

19          4.       The continuance is not sought for the purposes of delay, but to allow defense

20   counsel an opportunity to examine the merits of this case before a potential resolution can

21   be reached between the parties.

22          5.       Denial of this request could result in a miscarriage of justice, and the ends of

23   justice served by granting this request outweigh the best interest of the public and the

24   defendants in a speedy trial.
                                                  3
25

26
                  Case 2:20-mj-00895-VCF Document 23
                                                  22 Filed 03/01/21
                                                           02/26/21 Page 2
                                                                         4 of 2
                                                                              4




 1           6.       The additional time requested by this stipulation is excludable in computing

 2   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

 3   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

 4           THEREFORE, IT IS HEREBY ORDERED that the preliminary hearings in the

 5   above-captioned matter, previously scheduled for March 4, 2021, at 4:00 p.m., be vacated

 6   and continued to _________________________,           at _______.
                       April 19, 2021 at 4:00 pm in LV Courtroom 3D before Judge Ferenbach.

                                               March
 7           DATED this _____
                         1    day of ______________, 2021.

 8

 9                                                 _______________________________________
                                                    HONORABLE CAM FERENBACH
10                                                  UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                    4
25

26
